Citation Nr: 1134455	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, with radiating pain.  

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was afforded a Travel Board hearing in May 2011.  A transcript has been associated with the claims folder.  

The Veteran submitted additional evidence, as well as waiver of initial RO review of that evidence in May 2011.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The issues on appeal are as stated on the above title page.

The claim for an increased rating for bilateral hearing loss was raised at the hearing, and is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Low Back

The Veteran contends that he is entitled to service connection for a low back disability.  

Service treatment records show that at his July 1967 induction examination the Veteran reported no recurrent back pain.  In September 1967 the Veteran reported his back had "popped" while exercising the day before, and pain in the L4-5 area was observed with a fair amount of local spasm, and decreased range of motion.  Straight leg raising was positive on both sides.  An examination of the lumbosacral spine resulted in a provisional diagnosis of an acute back injury, and rule out herniated nucleus pulposus.  X-rays revealed no significant abnormalities.  

A buddy statement was received from [redacted], a retired Master Sergeant who served in the 6th Aviation Platoon in Korea in 1968, during which time the Veteran worked for him as a crew member, gunner/mechanic, on a Utility Helicopter.  Mr. [redacted] wrote that he was aware that the Veteran had hurt his back during physical training in 1967, and continued to experience back pain during service.  Due to the Veteran's back pain complaints, Mr. [redacted] checked the medical records and observed an entry regarding the Veteran's complaint of back pain.  As such, the Veteran was limited to what weight he could lift, as well as his stooping and squatting.  In addition, Mr. [redacted] indicated that based on his twenty years of experience in aviation units, vibrations from the helicopters and rough landings did not help the Veteran's back problems.  

A statement received from the Veteran's wife named doctors who had treated the Veteran for his back, but whose records had since been destroyed due to the passage of time.  In addition, Jonathon Lemler, D.O., wrote that although he distinctly recalled the Veteran's chiropractic treatment from the early 1980s, all records had since been destroyed.  

In March 2006, Ilona Sylvester, M.D., wrote regarding the Veteran's low back pain, and multiple spinal surgeries.  Dr. Sylvester described a recent magnetic resonance imaging study that revealed multi-level degenerative disc and joint disease, and nerve root impingements, correlating well with the Veteran's symptoms.  In October 2007, Dr. Sylvester noted that the Veteran had been in her care since August 2005 for severe low back pain that was chronic and radiated to his legs.  The Veteran submitted a VA treatment record from February 2011 that noted he had lumbosacral spine fusion surgery in 1982, and described his reported persistent low back pain, occasionally with radiation.  Stiffness in the spine, with limited range of motion, was observed.  The Veteran was prescribed Vicodin, and offered referral to the pain clinic.  

At a May 2011 hearing, the Veteran's low back problems were described as developing in service and continuing since, progressively worsening and requiring surgeries.  Specifically, the Veteran indicated that he felt a popping in service during calisthenics when his back went out for the first time.  He also explained that in the course of his duties, and his DD Form 214 shows that he was an aircraft mechanic, he was subject to very hard landings.  The Veteran's wife explained that since meeting her husband in the early 1970s he had experienced back problems and used over-the-counter medications to treat his pain, until the pain became so intolerable that he sought medical attention.  It was explained that the Veteran had surgery on his L3 and L5 discs, and although he was involved in an accident approximately ten years after the surgery, it involved his neck rather than his back, and the Veteran's claim for service-connection pertained to his low back.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his low back disability.  Given his complaints of back problems while in service, and his testimony regarding the continuing symptomatology since service, as well as treatment records indicating his current back problems, the Board finds that he should be afforded a VA examination, and an opinion should be provided as to etiology.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

In addition, at his May 2011 hearing, the Veteran indicated that he is in receipt of Social Security Administration disability benefits for his back.  These records are however outstanding, and should be associated with the claims folder.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

PTSD

At his May 2011 hearing, the current severity of the Veteran's PTSD symptoms was addressed.  Specifically, the Veteran's wife described how the Veteran was happiest when his family came to visit, but even so he isolated himself in his bedroom rather than visited.  She described the Veteran as easily angered and easily aggravated.  She also indicated that he experienced numerous sleep disturbances, such that he would sometimes take a walk at four o'clock in the morning.  

The Veteran was afforded an examination in April 2005.  The Veteran reported symptoms including, anxiety, flashbacks, nightmares, depression, poor appetite, and poor sleep.  At that time, the Veteran denied morbid mood changes, was not tearful, had no difficulty with recent or past memories, and was assessed as having a Global Assessment of Functioning (GAF) score of 60.  

The Veteran had VA treatment since November 2005, including group and individual therapy.  In December 2005, Leigh Ann Selby, Psy.D., wrote that the Veteran reportedly suffered from symptoms including physiological panic reaction, depressed mood, insomnia, increased tearfulness, combat-related nightmares three to four times a week, and subjective memory impairment.  He was assessed as having a GAF score of 55.  In June 2007, Dr. Selby described the Veteran as experiencing memory problems to the extent that he forgot to pay routine bills, an inability to manage his mood or anxiety without medications, social isolation, and an inability to maintain effective social relationships.  In addition, he experienced periods of severe dysfunction including withdrawal, panic, anxiety attacks, impaired family interactions, a phobic avoidance of driving in particular areas, anxiety and depression.  He was assessed as having a GAF score of 41.  In June 2007, Leslie Tsang, D.O., described the Veteran as experiencing sleep disturbances, including nightmares, flashbacks, and re-experiencing of events; a constant state of hypervigilance and unprovoked periods of sweating, palpitations and trembling; avoidance of social situations; and, generalized worry.  It was noted that the Veteran was treated with Mirtazapine and Citalopram at night.   

As such, the Veteran's symptomatology has changed, and appears to have worsened since his April 2005 examination.  The Board finds that another VA psychiatric examination is necessary to ensure that the Veteran's service-connected PTSD is appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2010); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

In addition, outstanding VA treatment records pertaining to the Veteran's mental health should be obtained and associated with the Veteran's claims folder.  In particular, he has described ongoing treatment at the VA in West Los Angeles, or Oxnard, including group therapy and individual therapy with Dr. Selby.  A February 2011 treatment record submitted by the Veteran indicates that due to his difficulty with pain management when traveling in a car, he was referred for tele-mental health.  Id.


TDIU

A February 2005 Veteran Center treatment note included a statement that the Veteran should be considered totally and permanently disabled based on evidence related to his mental health.  In December 2005, the Veteran wrote that he had not worked for the previous ten years because of his PTSD.  A March 2006 letter from Dr. Sylvester indicated that in light of the Veteran's spinal abnormalities and severe PTSD, he was totally disabled and unemployable.  Then, in June 2007, Dr. Selby indicated that the Veteran had tried to work and remain employed, but was unable to because of his emotional triggers.  For instance, the Veteran had reported he attempted to attack a supervisor and was only stopped when co-workers intervened.  

The question of entitlement to a TDIU has not been considered by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.

2.  Obtain all outstanding VA treatment records pertaining to the Veteran's mental health or back, including those from West Los Angeles.  If these records are not available, a formal finding of such should be associated with the claims folder.  

3.  Obtain from the Social Security Administration a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If these records are not available, a formal finding of such should be associated with the claims folder.  

4.  Following receipt of any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any low back condition.  The Veteran's claims folder should be made available to the examiner for review.  After examining the Veteran and reviewing the claims folder, the examiner should identify all low back pathology observed, with separate diagnoses, if necessary.  

The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any low back disability identified on examination is causally related to the Veteran's active service or any incident therein.  A detailed rationale for all opinions expressed should be provided. 

5.  After obtaining outstanding treatment records, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should then provide an opinion as to the current severity of the Veteran's symptoms related to PTSD -including a GAF score, and specific comments as to how the Veteran's PTSD impairs him socially and occupationally.  

The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

6.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



